1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    GREGORY FRANKLIN,                            Case No. CV 15-8379-CBM (KK)
11                          Plaintiff,
12                          v.                     ORDER ACCEPTING FINAL
                                                   FINDINGS AND
13    SOTO, ET AL.,                                RECOMMENDATION OF UNITED
                                                   STATES MAGISTRATE JUDGE
14                           Defendants.
15
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
18   Complaint, the relevant records on file, and the Final Report and Recommendation of
19   the United States Magistrate Judge. The Court has engaged in de novo review of
20   those portions of the original Report and Recommendation to which Plaintiff has
21   objected. The Court accepts the final findings and recommendation of the Magistrate
22   Judge.
23            IT IS THEREFORE ORDERED that the Third Amended Complaint is
24   dismissed with prejudice.
25
26   Dated: May 28, 2019
27                                       HONORABLE CONSUELO B. MARSHALL
28                                       United States District Judge
